Citation Nr: 1721367	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO. 12-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for systemic lupus erythematosus. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

Throughout the appeal period, the Veteran's systemic lupus erythematosus did not manifest with frequent exacerbations that produced severe impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for systemic lupus erythematosus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.88b, Diagnostic Code 6350 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided VA examinations for systemic lupus erythematosus in July 2010 and January 2016. In addition, a VA addendum medical opinion was provided in October 2010. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his systemic lupus erythematosus disability should be rated higher than the currently-assigned disability rating of 60 percent under 38 C.F.R. § 4.88b, DC 6350. Specifically, the Veteran asserts that a combination of the evaluations for residuals including arthritis, renal dysfunction, and rashes rated under the appropriate systems would result in a higher, 80 percent, evaluation.

The Veteran's systemic lupus erythematosus is evaluated under 38 C.F.R. § 4.88b, DC 6350. Under DC 6350, a 60 percent rating is warranted when there are exacerbations lasting a week or more, 2 or 3 times per year. A maximum 100 percent disability rating is warranted when the disability is acute, with frequent exacerbations, producing severe impairment of health. 

Note to DC 6350 provides that systemic lupus erythematosus is evaluated either by combining the evaluations for residuals under the appropriate system, or by evaluating DC 6350, whichever method results in a higher evaluation.

In July 2010, the Veteran was afforded a VA examination for systemic lupus erythematosus. The examination report indicates that the Veteran experienced facial rash, joint swelling in the knees, ankles, and hands, soreness of muscles, and fatigue. The examiner noted that the Veteran had flare-ups every six weeks on average which lasted five to 15 days. A complete blood count test was performed during this examination which revealed normal results. The VA examiner noted that the Veteran's general appearance was normal and was well nourished with normal appearing body habits. There was no evidence that the Veteran was malnutritioned or had a vitamin deficiency. The Veteran did not have any scars related to lupus. 

In an April 2010 letter, a VA physician stated that the Veteran had been diagnosed with flow blown-lupus that was characterized by kidney, liver, joint and skin manifestations. The VA physician indicated that an autoimmune disease was present and that the Veteran's renal involvement from lupus was characterized by intermittent hematuria and an impairment of kidney function. The physician elaborated that a renal biopsy was to be performed to classify the Veteran's renal disease.

In an October 2010 addendum opinion by the July 2010 examiner, he noted that the reported functional impairment of the Veteran's systemic lupus erythematosus included significant muscular pain, weakness, fatigue, and intermittent rash. The Veteran had flare-ups every six weeks or so lasting from five to 15 days at a time and often required bedrest. The examiner stated that the Veteran was on multiple medications with variable control of his symptoms and that all of the Veteran's physical disabilities were secondary to the diagnosis of systemic lupus erythematosus. 

While the April 2010 letter from a VA physician, the July 2010 VA examination report for systemic lupus erythematosus, and the October 2010 addendum opinion support a finding that the Veteran's systemic lupus erythematosus caused functional impairment and affected employment activity, this evidence does not necessarily show that the Veteran's systemic lupus erythematosus caused frequent exacerbations that produced severe impairment of health. It should be noted that individual unemployability due to systemic lupus erythematosus was granted in a July 2012 rating decision effective, August 16, 2009.

The October 2010 addendum opinion states that the Veteran had flare-ups every six weeks or so ranging from five to 15 days at a time and often required bedrest. The July 2010 VA examiner noted that the Veteran's symptoms at the time of the systemic lupus erythematosus examination were muscle soreness, fatigue, and malar rash. The examination report also reveals that were no findings that showed other organ systems were involved and that the Veteran was well nourished with normal appearing body habits. The Veteran did not have evidence of malnutrition or of a vitamin deficiency. In addition, in an April 2010 letter, the VA physician indicated that the Veteran had renal, liver, and skin complications resulting from lupus, however, subsequent VA medical records indicate that the Veteran's renal, kidney, and liver functions were mostly normal.

VA medical records from February 2010 indicate that the Veteran's lupus was not too symptomatic except for arthritis and malar rash. The medical record indicated that the Veteran's last arthritis flare-up was in November 2009 which manifested after a sandpaper injury to the left thumb, which swollen up. No other joints were involved and the flare-up was resolved with an increase in dosage of prednisone. A physical examination performed in February 2010 indicated that the Veteran had full range of motion throughout. Another VA medical record from February 2010 indicated that the Veteran had left paraspinal lower back pain, which was "seemingly unrelated to lupus." The rheumatology professional indicated that it seemed muscular in nature, and very similar to intermittent back pain that the Veteran experienced since his motorcycle accident in the past and attributed the aggravation to prolonged sitting from the Veteran's return to school and a 20 pound weight gain. 

A June 2010 VA medical record indicates that the Veteran had his last systemic lupus erythematosus flare-up in March 2010. The medical professional noted that the Veteran felt well and denied any problems. A review of systems indicated that the Veteran did not have weight loss, fevers, chills, or fatigue. The Veteran did not exhibit any bone or muscle pain, limb weakness, or easy bruising and the extremities did not show edema or cyanosis. A review of the Veteran's skin was negative.

A January 2010 VA medical record reflects that the Veteran had a history of intermittent hematuria and an increased level of creatinine in October 2009. The physician noted that the urine sediment was not active as of January 2010 and it was difficult to justify performing a renal biopsy at that point in time. 

In a March 2010 VA medical record, the Veteran complained of a possible systemic lupus erythematosus flare-up. The family members of the Veteran had colds, which he reported he had contracted five days prior to his complaints with symptoms of congestion, myalgia's, low grade fevers, which progressed to swollen joints (hands, ankles, elbows), and pleuritic chest pain. The medical professional indicated that the Veteran may have had a small systemic lupus erythematosus flare-up that was triggered by a viral infection but improved when he took prednisone. Another March 2010 VA medical record indicates that the physician suspected that the Veteran had renal lupus involvement in October 2009 but the condition was suppressed with prednisone and stated that she was uncertain of whether a kidney biopsy with a bland urine sediment would be informative in terms of diagnosis or management.

The evidence shows that around the time period of the July 2010 VA examination, the Veteran had a renal lupus involvement in October 2009, a systemic lupus erythematosus flare-up in November 2009, left paraspinal lower back pain in February 2010, and another flare-up of systemic lupus erythematosus in March 2010. The VA medical professionals indicated that the renal involvement had been suppressed with prednisone treatment and that given a bland urine sediment, a kidney biopsy was not even necessary. The systemic lupus erythematosus flare-up in November 2009 manifested after a sandpaper injury to the left thumb, which had swollen up and the systemic lupus erythematosus flare-up in March 2010 had been triggered by a viral infection due to the Veteran's family members that had colds. No other joints were involved in the November 2009 flare-up and upon physical examination; the Veteran was determined to have full range of motion throughout. Both flare-ups were resolved with prednisone. In February 2010, the rheumatology professional indicated that the Veteran's left paraspinal lower back pain seemed muscular in nature and was seemingly unrelated to lupus and attributed it to aggravation of the Veteran's injury from a motorcycle accident due to increased sitting when the Veteran returned to school and a 20 pound weight gain. 

Furthermore, an October 2010 genitourinary examination ordered by the VA for the Veteran's hematuria (kidney condition) indicates that the Veteran did not have systemic symptoms due to such condition including fatigue, weakness, lethargy, flank pain, back pain, pelvic pain, kidney pain, and lower abdominal pain. The examiner indicated that the Veteran's hematuria caused little effect on the Veteran's usual occupation and daily activities, specifically noting that there was no functional impairment that was solely attributable to the Veteran's hematuria with respect to physical and sedentary activity. 

The preponderance of the evidence is against a finding that supports entitlement to an increased disability rating at any point during the appeal period. The evidence shows that the Veteran's systemic lupus erythematosus manifested with exacerbations lasting a week or more, 2 or 3 times a year but the exacerbations did not produce severe impairment of health. While the July 2010 VA examiner noted that the Veteran experienced frequent flare-ups roughly every six weeks that lasted five to 10 days at a time, the evidence does not document this as the case. The Veteran experienced flare-ups that may have directly or indirectly been related to systemic lupus erythematosus twice around the time of the July 2010 VA examination and possible renal involvement, which all had been resolved by prednisone, as discussed above. The flare-ups occurring every six weeks lasting five to 10 days at a time supports a finding of frequent exacerbations, however, for a 100 percent disability rating under 38 C.F.R. § 4.88b, DC 6350, the frequent exacerbations must also have produced severe impairment of health, which is not shown. The Veteran's systemic lupus erythematosus satisfies the criteria for a 60 percent disability rating but does not meet the requirements for a 100 percent rating around the time of the July 2010 VA examination.

Between the July 2010 VA examination and the January 2016 VA examination, the evidence shows that the Veteran had been generally doing well and that his systemic lupus erythematosus was mostly asymptomatic and controlled under medication. A May 2011 VA medical record indicates that the Veteran did not have neurologic manifestations of lupus. A June 2011 VA medical record reflects that the Veteran's lupus symptoms were doing well overall, hand arthritis was doing ok, that the Veteran still had some limitation in activity due to pain, occasional ankle swelling and pain in the mornings but no other joint symptoms. The Veteran had an occasional rash when he was in the sun but otherwise no other rashes and wore sunscreen as a precaution. The Veteran did not have oral ulcers, dysuria, hematuria or lower extremity edema. The physician reported that the Veteran's biggest issues were fatigue and depression. A physical examination indicated that the Veteran had an erythematous spot on his left cheek that had remained unchanged; a joint examination showed no synovitis, tenderness to palpation, or swelling, and a resolution of wrists that were previously showing mild swelling. Specifically, the Veteran's systemic lupus erythematosus was doing well with treatment and the physician noted that if arthritis continued to do well, a decrease of prednisone would be considered. The Veteran's creatinine and proteinuria was stable.  Such is evidence against a finding of severe health impairment.

A February 2012 VA medical record shows that the Veteran had baseline soreness in the morning, which got better during the day, however did not have flare-ups of lupus. The Veteran took Vicodin for lupus flare-ups as the occasion required.

A June 2012 VA medical record indicates that a blood, kidney function, and liver function tests were performed. The physician indicated that the Veteran's kidney function, liver function, and blood counts were all normal. 

A January 2013 VA medical record indicates that the Veteran had been doing well overall since his last visit to the rheumatology clinic in February 2012. The Veteran had occasional arthralgia without frank arthritis, no malar rash, no chest pain or shortness of breath, and no lower extremity edema. The Veteran continued on medication and had only taken prednisone intermittently when he felt aches.

A May 2013 VA medical record indicates that the Veteran had a new pustular rash, which the physician attributed to the work done on a tattoo a few days prior to the doctor visit. The Veteran did not have any systemic lupus erythematosus symptoms but complained of right hand pain in the previous week, which was resolved. A follow-up in June 2013 indicated that dermatology evaluated the rash and determined that it was not a manifestation of his systemic lupus erythematosus. 

A July 2014 VA medical record indicates that the Veteran's systemic lupus erythematosus was stable on medication and that the Veteran did not use prescribed steroids at the time. The Veteran reported arthralgias and joint stiffness in the ankles and hands that improved with activity. The Veteran did not have hydroxychloroquine retinopathy, any new rashes, ulcers or photosensitivity. A physical evaluation revealed full range of motion throughout with no deformities or asymmetry, tenderness, effusion, erythema, or warmth. The physician noted that the Veteran generally appeared to be a healthy young man with nothing abnormal detected. 

A February 2015 VA medical record shows that the Veteran's systemic lupus erythematosus had been stable without any flare-ups and no recent prescribed steroids were necessary. The Veteran complained of right lower back pain that he attributed to diving in hot springs the previous weekend. The Veteran did not have retinopathy, skin rashes, oral ulcers, or other joint pain. 

In a May 2015 VA medical record, the Veteran reported back pain following landscaping a month prior. A lumbar MRI was performed to rule out systemic lupus erythematosus related inflammatory damage, spinal stenosis, and a herniated disc. The Veteran did not have loss of motor or sensory ability, fevers, or other complaints.

The Veteran was afforded a VA examination in January 2016. The Veteran stated that since his last VA examination in 2010, he had remained about the same. The VA examiner noted that the Veteran only took prescribed mycophenolic acid and had not taken hydroxychloroquine since the prior year and did not take prednisone for several years. The Veteran experienced stiffness in his hands, knees, ankles, and back most mornings that improved as the day progressed and infrequently had swelling in his hands but not in his knees or ankles. He denied hospitalizations, flare ups, oral ulcers, or rash. The Veteran denied liver or kidney disease. 

The January 2016 VA examiner determined that the Veteran did not have exacerbations of systemic lupus erythematosus and that it did not produce severe impairment of health. The Veteran did not have any cutaneous manifestations of an autoimmune disease including systemic lupus erythematosus. The VA examiner indicated that the Veteran's autoimmune disease did not impact his ability to work.

The findings of the January 2016 VA examiner are consistent with the evidence discussed above from the time period between the Veteran's July 2010 VA examination and the current January 2016 VA examination. The Veteran's systemic lupus erythematosus had been relatively asymptomatic and controlled with medication. The January 2016 VA examination report reflects that the Veteran was able to decrease or eliminate some of his prescribed medication required to control his systemic lupus erythematosus with no flare-ups or exacerbations. The evidence indicates that the Veteran's systemic lupus erythematosus did not produce severe impairment of health at any point during the appeal period. Without a showing of systemic lupus erythematosus manifesting with frequent exacerbations that produced a severe health impairment, the evidence is against the claim for a 100 percent disability rating under DC 6350 and thus an evaluation in excess of 60 percent would not be warranted under DC 6350. 

The Board has also considered whether evaluating the Veteran's residuals under the respective appropriate systems would result in an evaluation higher than the currently assigned 60 percent rating and finds that it does not. The Veteran's claimed residuals of arthritis, renal dysfunction, and skin rashes had been relatively asymptomatic or unrelated to the Veteran's systemic lupus erythematosus. 

The Veteran's systemic lupus erythematosus at its worst included significant muscular pain, weakness and fatigue. VA medical records from February 2010 indicate that the Veteran's had an arthritis flare-up in November 2009, which manifested after a sandpaper injury to the left thumb, which had swollen up. No other joints were involved and the flare-up was resolved with an increase in dosage of prednisone. A physical examination performed in February 2010 indicated that the Veteran had full range of motion throughout. Another VA medical record from February 2010 indicated that the Veteran had left paraspinal lower back pain, which was seemingly unrelated to lupus and was attributable to aggravation injuries from to a motorcycle accident due to prolonged sitting and a 20 pound weight gain. Multiple VA medical records including November 2009, February 2010, and July 2014 revealed that the Veteran had full range of motion throughout with no deformities or asymmetry, tenderness, effusion, erythema, or warmth. January 2013 VA medical record reflects that the Veteran had occasional arthralgia without frank arthritis. The January 2016 VA examination report notes that the Veteran experienced stiffness in his hands, knees, ankles, and back most mornings that improved as the day progressed and will infrequently have swelling in his hands but not in his knees or ankles. The VA examiner did not attribute this stiffness in the joints to arthritis. The evidence is against a showing of sustained symptoms of arthritis as a residual of systemic lupus erythematosus. 

The Board has considered the claimed residual of renal dysfunction and finds that the Veteran did not show continuous symptoms throughout the appeal period. A March 2010 VA medical record indicates that the physician suspected that the Veteran had renal lupus involvement in October 2009 but the condition was suppressed with prednisone and stated that she was uncertain of whether a kidney biopsy with a bland urine sediment would be informative in terms of diagnosis or management. A physician noted in a VA medical record that the urine sediment was not active as of January 2010 and it was difficult to justify a performing a renal biopsy at that point in time. An October 2010 VA genitourinary examination indicated that there here was no functional impairment that was solely attributable to the Veteran's hematuria with respect to physical and sedentary activity. A June 2011 VA medical record reflects that the Veteran's creatinine and proteinuria were stable. A June 2012 VA medical record shows that blood, kidney function, and liver function tests were performed and all determined to be normal. The Veteran also denied liver or kidney disease during the January 2016 VA examination. 

Since June 2011 the Veteran's skin rashes as residuals of systemic lupus erythematosus had not been shown by the evidence of record. A June 2011 VA medical record reflects that the Veteran had an occasional rash when he was in the sun but otherwise no other rashes and wore sunscreen as a precaution. VA medical records from January 2013, July 2014, and February 2015 all indicate that the Veteran did not have any skin rashes from systemic lupus erythematosus. A May 2013 VA medical record showed that the Veteran had a new pustular rash but it was attributed to work done on the Veteran's tattoo and not systemic lupus erythematosus. The Veteran also denied any rashes during the January 2016 VA examination. 

The Board finds that the evidence does not show that the Veteran had arthritis, renal dysfunction, and skin rashes as sustained residuals of his systemic lupus erythematosus. Therefore, the Veteran would not receive a disability rating higher than 60 percent by evaluating the claimed residuals under the respective appropriate systems instead of DC 6350. 

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating, in excess of 60 percent, for systemic lupus erythematosus at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 60 percent for systemic lupus erythematosus is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


